FILED
                            NOT FOR PUBLICATION                              JUN 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MENA BISHARA,                                    No. 12-17611

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01905-JAT

 v.
                                                 MEMORANDUM*
U.S. BANK HOME MORTGAGE, a
corporation; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Mena Bishara appeals pro se from the district court’s judgment dismissing

his action relating to mortgage and foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to state a claim. Cervantes v. Countrywide Home Loans, Inc., 656 F.3d

1034, 1040 (9th Cir. 2011). We may affirm on any basis supported by the record.

Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1121 (9th Cir. 2013).

We affirm.

      We affirm the dismissal of Bishara’s claims for unjust enrichment,

fraudulent reconveyance, and breach of the duty of good faith and fair dealing set

forth in his First Amended Complaint because Bishara “abandoned [these] claim[s]

before the district court.” Hollinger v. Titan Capital Corp., 914 F.2d 1564, 1578

(9th Cir. 1990) (en banc).

      The district court denied Bishara leave to amend to add claims for damages

and quiet title under Ariz. Rev. Stat. § 33-420(A) and (B) because it concluded that

the claims were time-barred. However, the district court did not have the benefit of

this court’s decision in In re Mortgage Electronic Registration Systems, Inc., 754

F.3d 772, 782 (9th Cir. 2014). See id. (“[D]amages claims under § 33-420(A) are

subject to a four-year statute of limitations[,]” and claims under § 33-420(B)

“assert[] a continuous wrong that is not subject to any statute of limitations as long

as the cloud to title remains.”). We nonetheless conclude that the district court did

not abuse its discretion when it denied leave to amend because “amendment would

be futile.” Cervantes, 656 F.3d at 1041 (standard of review). Bishara admits


                                           2                                     12-17611
entering into a loan agreement with U.S. Bank for the same real property where he

currently resides and, thus, cannot plausibly state a claim for fraudulent recording.

See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se

pleadings are to be liberally construed, a plaintiff must still present factual

allegations sufficient to state a plausible claim for relief).

       We do not consider the district court’s orders denying Bishara’s motion for

reconsideration or the judgment awarding costs because Bishara did not make any

arguments regarding these orders in his opening brief. See Acosta-Huerta v.

Estelle, 7 F.3d 139, 144 (9th Cir. 1992).

       Appellees’ “Motion for Ruling on Fully Briefed Appeal,” filed on May 13,

2015, is denied as moot.

       Bishara’s “Motion to Stay Foreclosure Sale,” filed on May 28, 2015, is

denied.

       AFFIRMED.




                                             3                                    12-17611